DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on January 12, 2022, claims 1, 7-8, 11, and 17-18 have been amended, and claims 2 and 12 have been canceled.  Accordingly, claims 1, 3-11, and 13-20 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on January 12, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated October 12, 2021, are hereby withdrawn unless specifically noted below.
Specification – Disclosure
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of “a defined volume of fluid” as recited in claims 1 and 11 cannot be found in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, 13-17, and 19-20, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0268490 to Foxen (hereinafter, “Foxen”).
Regarding claim 1, Foxen teaches a sole structure for an article of footwear (Abstract; Figs. 1-7; sole structure (12)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 5A; frame member (30) and outsole (50) form outer sole element having a top surface at the top of sidewall (33b), aperture (32b) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface to a recessed surface (aperture (32b) is defined by sidewall (33b) extending from top surface to recessed surface of outsole); an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface to a bottom surface of inner sole element (insert (40b) having upper surface (41b), lower surface (42b) and sidewall (43b) extending therebetween), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 5A; opposing sidewalls (33b) and (43b) are spaced apart and form space (44b) between sidewall (33b) and insert (40b)); and a membrane joined to the first top surface of the outer sole element to enclose the channel and define a sealed chamber filled with a defined volume of fluid (cover member (20) joins top surface to sealingly enclose space (44b) and define a chamber; the chamber formed in space (44b) would at least include a volume of ambient air defined by the volume of the chamber).  
Regarding claim 3, Foxen teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 5A; sidewall (33b) has an upper end proximate the cover member (20), i.e., at the top surface of the sidewall, and a lower end spaced from the upper end proximate the bottom of aperture (32b).
Regarding claim 4, Foxen teaches wherein the channel completely surrounds the inner sole element (See Fig. 7; space (44b) completely surrounds insert (40b)).
Regarding claim 5, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
Regarding claim 6, Foxen teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (densities of materials forming frame member (30) and insert (40b) are different; [0036]).
claim 7, Foxen teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and parallel to an outer peripheral surface of the outer sole element (See Fig. 5A; sidewalls (33b, 43b) are inwardly offset from and parallel to exterior surface (31) of frame member). 
Regarding claim 9, Foxen teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 3 and 5A; cover member (20) sealingly encloses insert (40b) in space (44b)).
Regarding claim 10, Foxen teaches wherein the membrane is formed of a polymeric material (cover (20) is formed of polymeric material; [0036]).
Regarding claim 11, Foxen teaches an article of footwear (Abstract; Figs. 1-7; article of footwear (10)), comprising: an upper; and a sole structure joined to the upper (sole structure (12) is joined to upper (11)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 5A; frame member (30) and outsole (50) form outer sole element having a top surface at the top of sidewall (33b), aperture (32b) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface to a recessed surface (aperture (32b) is defined by sidewall (33b) extending from top surface to recessed surface of outsole), an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface to a bottom surface of the inner sole element (insert (40b) having upper surface (41b), lower surface (42b) and sidewall (43b) extending therebetween), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 5A; opposing sidewalls (33b) and (43b) are spaced apart and form space (44b) between sidewall (33b) and insert (40b)), and a membrane joined to the first top surface of the outer sole element to enclose the channel and define a sealed chamber filled with a defined volume of fluid (cover member (20) joins top surface to sealingly enclose space (44b) and define a chamber; the chamber formed in space (44b) would at least include a volume of ambient air defined by the volume of the chamber), the membrane extending between the upper and at least one of the first top surface and the inner sole element (cover (20) is positioned between the upper and the top surface of insert (40b)).
Regarding claim 13, Foxen teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 5A; sidewall (33b) has an upper end proximate the cover member (20), i.e., at the top surface of the sidewall, and a lower end spaced from the upper end proximate the bottom of aperture (32b).
Regarding claim 14, Foxen teaches wherein the channel completely surrounds the inner sole element (See Fig. 7; space (44b) completely surrounds insert (40b)).
Regarding claim 15, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).  
Regarding claim 16, Foxen teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (densities of materials forming frame member (30) and insert (40b) are different; [0036]).
Regarding claim 17, Foxen teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and parallel to an outer peripheral surface of the outer sole element (See Fig. 5A; sidewalls (33b, 43b) are inwardly offset from and parallel to exterior surface (31) of frame member).
Regarding claim 19, Foxen teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 3 and 5A; cover member (20) sealingly encloses insert (40b) in space (44b)).
Regarding claim 20, Foxen teaches wherein the membrane is formed of a polymeric material (cover (20) is formed of polymeric material; [0036]).
Claims 1, 3-4, 6-11, 13-14, and 16-20, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0075779 to Bruce et al. (hereinafter, “Bruce”).
Regarding claim 1, Bruce teaches a sole structure for an article of footwear (Abstract; Figs. 1A-1D; sole structure (100)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 1D; midsole (140) and outsole (110) form outer sole element having a top surface at recessed area (142) at a top of interior edge (144), opening (140a) being formed therein), the recess defined by an inner peripheral surface extending from the first top surface to a recessed surface (opening (140a) is defined by interior edge (144) extending from top surface to bottom of recessed area (142)); an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface to a bottom surface of the inner sole element (bladder (130) having top surface (130S) and perimeter edge (130E) extending down from the top surface to bottom surface of bladder), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 1D; opposing interior edge (144) and perimeter edge (130E) are spaced apart to form a gap between interior edge (144) and bladder (130); [0049]); and a membrane joined to the first top surface of the outer sole element to enclose the channel and define a sealed chamber filled with a defined volume of fluid (plate component (150) joins top surface of recessed area (142) to sealingly enclose the gap formed between edge (144) and bladder (130) and define chamber; the chamber formed would at least include a volume of ambient air defined by the volume of the chamber; plate component can be fixed to recessed area with adhesive; [0059], [0062]).  
Regarding claim 3, Bruce teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 1D; interior edge (144) has an upper end at an intersection with recessed area (142) and a lower end spaced from the upper end proximate the bottom of the formed gap).
Regarding claim 4, Bruce teaches wherein the channel completely surrounds the inner sole element (gap formed between bladder (130) and interior edge (144) of opening (140a) completely surround bladder (130); [0049]).
claim 6, Bruce teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (midsole element (140) is made of a polymer foam material, and bladder (130) is filled with a gas; the densities of these materials would be different; [0029], [0048]).
Regarding claim 7, Bruce teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and parallel to an outer peripheral surface of the outer sole element (See Fig. 1D; edges (130E, 144) are inwardly offset from and parallel to an outer peripheral surface midsole component (140)). 
Regarding claim 8, Bruce teaches wherein the first top surface of the outer sole element is flush with the second top surface of the inner sole element (See Fig. 1D; top surface (130S) and recessed area (142) are flush with on another; [0052]). 
Regarding claim 9, Bruce teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 1A and 1D; plate component (150) joins top surface of recessed area (142) to sealingly enclose bladder (130) in opening (140a).
Regarding claim 10, Bruce teaches wherein the membrane is formed of a polymeric material (plate (150) is formed of polymeric material; [0053]).
Regarding claim 11, Bruce teaches an article of footwear (Abstract; Figs. 1A-1D, 3A-3D; article of footwear (300)) comprising: an upper; and a sole structure joined to the upper (sole structure (100) joined to upper (302)), the sole structure comprising: an outer sole element having a first top surface and a recess formed in the first top surface (See Fig. 1D; midsole (140) and outsole (110) form outer sole element having a top , the recess defined by an inner peripheral surface extending from the first top surface to a recessed surface (opening (140a) is defined by interior edge (144) extending from top surface to bottom of recessed area (142)), an inner sole element disposed within the recess and having a second top surface and an outer peripheral surface extending from the second top surface to a bottom surface of the inner sole element (bladder (130) having top surface (130S) and perimeter edge (130E) extending down from the top surface to bottom surface of bladder), the outer peripheral surface spaced apart from and opposing the inner peripheral surface of the outer sole element to form a channel between the inner sole element and the outer sole element (See Fig. 1D; opposing interior edge (144) and perimeter edge (130E) are spaced apart to form a gap between interior edge (144) and bladder (130); [0049]), and a membrane joined to the first top surface of the outer sole element to enclose the channel and define a sealed chamber filled with a defined volume of fluid (plate component (150) joins top surface of recessed area (142) to sealingly enclose the gap formed between edge (144) and bladder (130) and define chamber; the chamber formed would at least include a volume of ambient air defined by the volume of the chamber; plate component can be fixed to recessed area with adhesive; [0059], [0062]), the membrane extending between the upper and at least one of the first top surface and the inner sole element (See Fig. 3C; plate (150) is positioned between the upper and the top surface of bladder (130)).
Regarding claim 13, Bruce teaches wherein the inner peripheral surface has an upper end at an intersection with the first top surface and a lower end spaced from the upper end, the membrane being joined to the upper end (See Fig. 1D; interior edge .
Regarding claim 14, Bruce teaches wherein the channel completely surrounds the inner sole element (gap formed between bladder (130) and interior edge (144) of opening (140a) completely surround bladder (130); [0049]).  
Regarding claim 16, Bruce teaches wherein the outer sole element is formed of a first material having a first density and the inner sole element is formed of a second material having a second density different than the first density (midsole element (140) is made of a polymer foam material, and bladder (130) is filled with a gas; the densities of these materials would be different; [0029], [0048]).
Regarding claim 17, Bruce teaches wherein each of the inner peripheral surface of the outer sole element and the outer peripheral surface of the inner sole element are inwardly offset from and parallel to an outer peripheral surface of the outer sole element (See Fig. 1D; edges (130E, 144) are inwardly offset from and parallel to an outer peripheral surface midsole component (140)).
Regarding claim 18, Bruce teaches wherein the first top surface of the outer sole element is flush with the second top surface of the inner sole element (See Fig. 1D; top surface (130S) and recessed area (142) are flush with on another; [0052]).
Regarding claim 19, Bruce teaches wherein the membrane sealingly encloses the inner sole element within the recess (See Figs. 1A and 1D; plate component (150) joins top surface of recessed area (142) to sealingly enclose bladder (130) in opening (140a).
claim 20, Bruce teaches wherein the membrane is formed of a polymeric material (plate (150) is formed of polymeric material; [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bruce as applied to claims 1 (with respect to claim 5) and 11 (with respect to claim 15) above, and further in view of Foxen.
Regarding claim 5, Bruce does not explicitly teach wherein the channel has a constant width.
However, Foxen, in a related cushioned insert sole structure art, is directed to a sole structure for an article of footwear having apertures in a lower sole portion for wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen in order to provide the bladder with a uniform space in which to evenly deform when in a compressed state.  Indeed, Bruce further supports the modification in stating that the size and shape of the opening and the bladder (the gap being formed therebetween) generally correspond in size and shape but with the opening being a little larger than the bladder in order to provide the gap (See Bruce, [0049]).  Furthermore, Bruce states that said gap may be of any desired size and/or volume provided there is adequate volume to accommodate changes to the bladder when a compressive force is applied (See Bruce, [0065]).   
Regarding claim 15, Bruce does not explicitly teach wherein the channel has a constant width.
However, Foxen, in a related cushioned insert sole structure art, is directed to a sole structure for an article of footwear having apertures in a lower sole portion for receiving supportive inserts (See Foxen, Abstract; Figs. 1-7).  The inserts (40a-c) of Foxen have spaces (44a-c) surrounding each insert.  Specifically, Foxen teaches wherein the channel has a constant width (See Fig. 7; the distance across space (44b) between sidewalls (33b, 43b) is constant; [0029]-[0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the gap of Bruce to have a constant width similar to the space (i.e., channel) disclosed by Foxen in order to provide the bladder with a uniform space in which to evenly deform when in a compressed state.  Indeed, Bruce further supports the modification in stating that the size and shape of the opening and the bladder (the gap being formed therebetween) generally correspond in size and shape but with the opening being a little larger than the bladder in order to provide the gap (See Bruce, [0049]).  Furthermore, Bruce states that said gap may be of any desired size and/or volume provided there is adequate volume to accommodate changes to the bladder when a compressive force is applied (See Bruce, [0065]).    
Response to Arguments
Applicant's arguments filed January 12, 2022, have been fully considered but they are not persuasive.
In response to Applicant’s argument that a fluid having a defined volume in a sealed chamber is an incompressible substance that will maintain its volume in all configurations of the sole structure, Examiner respectfully disagrees.  A volume of fluid, such as ambient air, is not incompressible at a given temperature (See page 2 of Gas Laws attached to this correspondence as non-patent literature).  This argument is further confusing in light of the Applicant’s own disclosure which discusses deformation 
Additionally, Examiner notes that the limitation of an incompressible substance or fluid upon which Applicant appears to rely is not recited in the rejected claims.  Instead, the claims merely recite “a defined volume of fluid”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that the concept of an incompressible substance or fluid are also not used in the application as originally filed.  That said, introduction of the theoretical concept of an incompressible fluid in the claims or elsewhere in the application would potentially raise issues under 35 USC § 112 and/or 35 USC § 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        
/JAMESON D COLLIER/Primary Examiner, Art Unit 3732